Matter of Al Saud v New York & Presbyt. Hosp. (2021 NY Slip Op 02588)





Matter of Al Saud v New York & Presbyt. Hosp.


2021 NY Slip Op 02588


Decided on April 29, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 29, 2021

Before: Kapnick, J.P., Moulton, Scarpulla, Mendez, JJ. 


Index No. 155151/17 Appeal No. 13706 Case No. 2020-03150 

[*1]In the Matter of Talal Bin Sultan Bin Abdul-Aziz Al Saud, Petitioner-Respondent,
vThe New York and Presbyterian Hospital, Respondent-Appellant.


Heidell, Pittoni, Murphy & Bach, LLP, New York (Daniel S. Ratner of counsel), for appellant.
Hughes Hubbard & Reed LLP, New York (Hannah Miller of counsel), for respondent.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about July 14, 2020, which, insofar as appealable, upon granting renewal, adhered to its prior determination granting petitioner pending foreign action disclosure under CPLR 3102(e) from respondent New York Presbyterian Hospital (NYPH), unanimously affirmed, without costs.
The motion court providently ordered production of certain materials for genetic testing for an action pending in Lebanon (see Matter of Ayliffe & Cos. , 166 AD2d 223 [1st Dept 1990], appeal denied  76 NY2d 714 [1990]). Although the foreign action was dismissed on procedural grounds, petitioner submitted uncontested evidence that under
Lebanese law, an action is considered pending until after all appeals are exhausted, and that leave to appeal the dismissal of his action in Lebanon was granted. The remaining contentions of NYPH are not properly before this Court. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 29, 2021